Citation Nr: 1603447	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, to include status-post lumbar laminectomy with fusion of L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to May 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed and associated with the record.

The Veteran's claims were remanded by the Board for additional development in November 2010 and October 2014.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The preponderance of the evidence is against finding that a back disability was incurred in or is otherwise related to the Veteran's military service.


CONCLUSION OF LAW

Entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VCAA letters in April 2006, August 2008, March 2009, and December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  These letters included information on how to establish entitlement to service connection on both a direct and secondary basis.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  The Board also notes that based in part on the Veteran's statements made during the Board hearing and subsequently his case was remanded on multiple occasions for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Records from the Social Security Administration (SSA) were requested; however, SSA responded to the request by indicating that all potentially relevant records with respect to the Veteran had been destroyed.  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Moreover, neither the Veteran nor his representative has asserted that there is additional evidence not of record that would help his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that in compliance with its October 2014 directives, the Veteran was afforded a VA examination in January 2015.  At that time, the examiner concluded that it was not possible to render a definitive conclusion as to whether a current low back disability was incurred in or was otherwise related to service because of the absence of supporting medical records, including destroyed SSA records and supporting service treatment records.  This conclusion was based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Based on the association of VA treatment records, the December 2010 letter to the Veteran, the request to and response from SSA regarding any relevant records, the January 2015 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, the Veteran was not diagnosed with lumbar spine arthritis in service or within one year of separation from service.  As such, service connection may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he injured his low back when he fell down an embankment during maneuvers in April 1972.  He contends that he was told that he fractured the lumbar spine and has had ongoing back problems from that time.

The Veteran's service treatment records do not document any complaints, treatment, or diagnoses of back problems.  The Veteran's back was normal at the time of his January 1972 entrance examination.  An examination on separation from service is not of record.  Although the Veteran did sign a statement indicating that his condition had not changed since his last examination, given that the last examination of record was his entrance examination the Board does not afford this statement a tremendous amount of probative weight.

After service, a February 1980 private treatment record noted that the Veteran had a back disability with two surgeries since August 1977.  

A February 1981 VA treatment record indicated that the Veteran underwent a lumbar myelogram, L4-L5 laminectomy, bilateral discectomy, and L5-S1 laminectomy on the right.  The Veteran was noted to have a history of an injury in 1972 when falling off an embankment at Fort Ord and that he did well until 1977 when he experienced acute exacerbation of back pain that led to a myelogram and an L3-L4 discectomy.  His symptoms subsequently returned and another laminectomy was performed at the L3-L4 level.  

In October 1981, the Veteran was involved in a motor vehicle accident, where the rear of his car was struck a glancing blow by a truck from behind.  The Veteran reported to the responding officer that he did not realize the truck had struck his car until after the truck had swerved into a ditch.  The Veteran has not reported increased back problems as a result of this accident.  A June 1982 VA treatment record indicated that the Veteran was an ex-truck driver and had been disabled for 5 years.  A January 1984 VA hospital record stated that the Veteran had been experiencing ongoing back and leg pain since an injury in 1977.  Another January 1984 VA treatment record, however, also detailed a 1972 fall off an embankment, as well as a 1977 acute exacerbation of the pain.  In September 1984, the Veteran reported low back pain since 1977.  

In support of his claim, the Veteran submitted letters from his mother and sister, in April 2007 and May 2007, respectively.  The letters both stated that the Veteran injured his back in a fall in 1972 during Advanced Infantry Training (AIT).  They claimed that he suffered a lumbar spine fracture.  The letters claimed he was treated in the hospital and after three to four weeks of rest he finished AIT and was assigned to a desk job.  When the military became concerned about his inability to perform non-sedentary work, his mother and sister claimed they released him.  The Veteran was given lots of paperwork, including an acknowledgment that he had no medical problems, but that was incorrect.

In his February 2008 substantive appeal, the Veteran reiterated that he injured his back in 1972.  Specifically, he claimed to have been running at night during maneuvers and tripped and fell down a hill.  He claimed to have woken up in the emergency room at Fort Ord hospital.  He asserted that he had been having problems with his back ever since and that his subsequent surgeries were directly due to the in-service incident.

In February 2010, the Veteran reported that after service he worked for 8 months as a police officer, but left to run his father's trucking company until 1976 when his back problems got worse.  He eventually stopped working in 1981 due to a back injury.

During his October 2010 Board hearing, the Veteran reiterated his claims about the in-service back injury and also claimed that after waking up in the hospital his father (who had driven to the hospital after the injury) told the Veteran that the doctors said he had broken the lower lumbar process in his spine.  He also contended that after service a private doctor, Dr. Dome, had told him in 1977 that his ongoing back problems "could very well be from what happened to you in the service when you fell."  The Veteran denied to Dr. Dome that he had had any intervening injuries.  The Veteran stated, however, that Dr. Dome had passed away.  

The Veteran was afforded a VA examination in January 2015.  The examiner noted diagnoses of degenerative arthritis, intervertebral disc syndrome, spinal fusion, spinal stenosis, and lumbar radiculopathy.  The Veteran reported originally hurting his back in 1972 during a fall at Fort Ord.  He claimed to have fractured a "lower lumbar process."  In 1977, he reinjured himself when he twisted his back and messed up some discs.  Following examination of the Veteran, the examiner noted that the Veteran's responses and reports of pain and limited motion were inconsistent with his observed motions and activities outside of the examination.  The examiner concluded that it was less likely than not that the Veteran's low back disabilities were incurred in or caused by his claimed in-service accident or otherwise to service.  The rationale, however, was that the examiner was unable to determine whether a specific in-service injury possibly caused the claimed disorder because the current back condition could have been the result of multiple potential causes and there was insufficient medical evidence on which to base an opinion.  The examiner considered the letters provided by the Veteran's mother and sister, but observed that the wording of each letter was very similar and that they were essentially the same letter.  As such, the contentions made therein were considered suspect.  After service, the Veteran was a truck driver and on SSA disability since at least 1981, but records from SSA had been destroyed.  The service treatment records were silent for injury to the back prior to his post-service back injury in 1977.  The examiner concluded that there was no evidence that the currently diagnosed lumbosacral spine disability had its onset in service or was otherwise related to military service.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a low back disability incurred in service or otherwise related to service. 

The Board has considered the Veteran's contentions that a private treatment provider, Dr. Dome, indicated the Veteran's ongoing back problems "could very well be from what happened to you in the service when you fell."  The Board observes that such a statement is speculative on its face.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

To the extent that the Veteran otherwise asserts that a more definitive opinion was provided to him by Dr. Dome, while the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that the Veteran's competence to relate a complex rationale as to the etiology of a current disability is less certain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).   

The Board also has considered the Veteran's contentions that his September 2006 seizures were caused in part by his use of Tramadol for service-connected disabilities.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as the seizures and associated symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of attributing a seizure to the combination of multiple medications, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board acknowledges the Veteran's contentions that he was discharged from service because he could not perform non-sedentary jobs due to his claimed in-service back injury.  The Board finds this contention less than credible as the Veteran's personnel file clearly demonstrates that he requested separation from service due to "recruiter malpractice" because he contended that his recruiter promised him a $3,000 bonus and a posting in Europe if he enlisted.  Thus, any contention that his separation was related to an in-service back injury is not supported by the contemporaneous evidence of record.

The only medical opinion of record as to the etiology of the Veteran's low back disabilities is the January 2015 VA examination report.  The overall conclusion initially appears somewhat uncertain, as she initially noted that it was less likely than not that the low back disabilities were incurred in or otherwise related to service.  She immediately thereafter, however, indicated that she could not determine whether a specific in-service injury caused the claimed low back disability because there were insufficient medical records available.  The examiner provided multiple reasons for the inability to reach a definitive conclusion, including the absence of SSA records, the Veteran's work as a truck driver for multiple years after service, the absence of any supporting evidence in the service treatment records, and the absence of any other viable evidence that the currently diagnosed lumbosacral spine disability had its onset in or was otherwise related to military service.  The Court has previously held that an "examiner's conclusion that a[n] ... etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive opinion."  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Recognition was given in Jones to instances in which a definitive nexus opinion cannot be provided because required information is missing or can no longer be obtained or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  However, it was made clear that an examiner cannot invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of" the evidence.  The Court, therefore, held that the examiner's conclusion that an etiology opinion cannot be provided without resort to mere speculation must be made after consideration of "all procurable and assembled data."  Additionally, the Court held that the basis for such a conclusion must be provided or otherwise be apparent from a review of the record.

In this case, the January 2015 VA examination report was adequate, as noted above, even though the etiology opinion rendered was inconclusive.  To reiterate, the conclusion was based on a review of the claims file containing service treatment records as well as post-service treatment records and numerous statements from the Veteran and his family, interview and physical assessment of him, and performance of relevant diagnostic testing on him.  Full consideration therefore was given by the examiner to all the pertinent evidence.  After providing her inconclusive etiology opinion, the examiner pointed out that SSA records that would have been helpful in determining the etiology of the current back problems had been destroyed.  The examiner considered the letters from the Veteran's mother and sister, but questioned the reliability of the letters given how close the wording was between the two letters.  (As an aside, the Board agrees with the examiner's assessment, as the letters used much of the same phraseology that suggests they were written, or at least dictated, by the same individual.)  The bases for the opinion thus clearly were set forth.  It is apparent from these bases that this is a situation in which a definitive etiology opinion cannot be provided because required information, namely SSA records from the 1980s, cannot be obtained.  The examiner also questioned the veracity of the lay evidence of record, with respect to the letters from the Veteran's family and given that the Veteran's reports of pain and limited motion during the examination were inconsistent with his movements and activities following the examination.  Because the Jones requirements have been met, the Board may rely on the opinion as one reason for denying service connection.

In summary, a low back disability was not diagnosed until decades after service.  No medical professional of record has ever otherwise linked the Veteran's current low back disabilities to service, despite a VA examination being scheduled to obtain an etiology opinion.  As discussed, the Board affords the Veteran's reports as to the etiology opinion allegedly provided by his private treatment provider extremely limited probative weight.  In addition, the Veteran is not competent to link his current low back disabilities to his military service, particularly given that multiple contemporaneous medical records indicate that the Veteran did not have significant ongoing back problems until 1977, multiple years after service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against granting service connection, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability, to include status-post lumbar laminectomy with fusion of L5-S1, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


